t c memo united_states tax_court michael a giunta and julia a giunta petitioners v commissioner of internal revenue respondent docket no filed date richard stephen kestenbaum and scott l kestenbaum for petitioners marc l caine and peggy gartenbaum for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the issues for decision are whether respondent properly disallowed a dollar_figure loss deduction allegedly attributable to an overseas investment that petitioners contend became worthless during or alternatively gave rise to a theft_loss deduction and prop- erly determined a substantial_understatement_penalty under sec_6662 and b we resolve both issues in respondent’s favor findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference petitioners who are husband and wife resided in new york when they filed their petition michael giunta petitioner received a bachelor’s degree in marketing and spent most of his career with the mcdonald’s corp he purchased his first mcdonald’s franchise in and by owned five mcdonald’s restaurants in the new york metropolitan area each restaurant was held by a separate s_corporation one of which was named mijul inc mijul another of petitioner’s wholly owned s_corporations qsc management inc qsc acted as a management company for the restaurants consolidating check writing payroll and other functions petitioner began selling his restaurants in realizing gain of dollar_figure for that year alone on their form_1040 u s individual_income_tax_return for 1all statutory references are to the internal_revenue_code code in effect for the year in question and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar petitioners offset against this gain a purported loss of dollar_figure attributable to an asset described as an overseas investment on form_8949 sales_and_other_dispositions of capital assets petitioners reported that they had acquired this overseas investment on date and had disposed of it on date for consideration of zero the story begins in when petitioner’s neighbor john kristie allegedly pitched an investment concept to him petitioner testified that he had no idea what this investment involved but he believed it had something to do with mid-term notes according to petitioner interest rates were rather low at the time and he thought this investment would provide an opportunity for us to basically leverage bank funds petitioner submitted into evidence some promotional materials including part of a document captioned term sheet concepts which he purportedly reviewed before investing according to the term sheet concepts mr kristie and an associate would fly to london and secure a dollar_figure million loan using the investors’ dollar_figure million startup money to establish their creditworthiness they would then use that loan to secure a bank guarantee with a face value of dollar_figure and a maturity_date of years after issuance nine days after securing the initial loan the bank guarantee would somehow be used to repay the startup money with a hefty return to the investors who had supplied those funds an attached joint_venture agreement was accompanied by a nondisclosure agreement resembling the sort often used by tax_shelter promoters the investment as described in the term sheet concepts set forth no coherent business or investment strategy despite his decades of business experience petitioner did not seek advice about this investment from his long-time accountant mark perlson c p a who was also a wealth manager nor did petitioner seek advice from anyone else he testified that he was persuaded to invest because mr kristie had a good reputation and was a member of his church despite having little understanding of the investment petitioner testified that he agreed to invest dollar_figure million he submitted into evidence a copy of a purported investment agreement dated date by investing dollar_figure million petitioner would supposedly get a interest in a new york limited_liability_company named bpg-lbk bpg the investment agreement says that petitioner was to send dollar_figure million to an escrow account at a law firm named honig mongoi monahan and sklavos hmms apart from petitioner’s testimony which we did not find credible there is no evidence that he ever made the supposed dollar_figure million investment he testified that the source of funds for the investment was a dollar_figure million loan that his restaurants secured from ge capital the restaurants do appear to have secured such a loan and the loan proceeds were allocated among them as shown in their quickbooks entries but there is no evidence that the s_corporations disbursed any of these funds to hmms or to petitioner for transmission to hmms and there is no evidence in the form of bank statements wire transfer cover sheets receipts from hmms or any other document to show that petitioner transferred dollar_figure million or any smaller sum to hmms in date petitioner did not call anyone from hmms to testify five months later on date mijul received a wire transfer of dollar_figure million from the hmms escrow account there is nothing on the wire transfer cover sheet to indicate what this payment covered or why it was being made the wire transfer cover sheet contains no re line and makes no reference to any sort of investment petitioner testified that this dollar_figure million transfer represented a payout on his dollar_figure million overseas investment we did not find this testimony credible petitioner testified that he subsequently contributed another dollar_figure to his overseas investment he submitted into evidence documents showing a dollar_figure wire transfer in date from mijul to the hmms escrow account a dollar_figure wire transfer in date from mijul to bpg and a dollar_figure cashier’s check dated date from petitioner’s personal account to mr kristie petitioner also submitted a transaction journal for qsc and invited the court’s attention to three quickbooks entries recorded in it the first entry from date shows a transfer of dollar_figure to susan kristie john kristie’s wife the other two entries dated date and date show wire transfers to mr kristie for dollar_figure and dollar_figure respectively the memo lines next to the first two of these entries indicate that these transfers were made per mike which the court understands to mean under instructions from petitioner petitioner testified that these entries reflected additional investments that he made in bpg at a time not disclosed by the record mr kristie allegedly created another investment vehicle optimus partners trust llc opt the documents describ- ing opt do not disclose any coherent business or investment strategy petitioner allegedly invested in opt although he produced no evidence to establish the fact or amount of his investment he also mentioned opt to friends from his church and five of them allegedly chose to invest large sums two of petitioner’s friends messrs raciborksi and vigliotta testified at trial mr vigliotta testified to making a dollar_figure investment in opt mr raci- borski testified to making an dollar_figure investment at a time when his total net_worth was only dollar_figure neither supplied any evidence to establish the fact or amount of his investment each allegedly received a membership interest in opt supposedly memorialized in a joint_venture agreement but this agreement if genuine was obviously unfinished it stated that each investor had an ownership_interest of x petitioner testified that opt never made any distributions as a result his friends allegedly became worried about their investments and asked petitioner to bail them out he allegedly complied directing qsc to make separate wire transfers ranging from dollar_figure to dollar_figure to his five friends between date and date the total amount thus transferred was dollar_figure there is no documentary_evidence to establish why any of these payments were made during the examination of petitioners’ return petitioner submitted to the irs substantially identical signed statements by messrs vigliotta and raci- borski each statement was dated date and each asserted that peti- tioner had wired money to each of them as a reimbursement of their investment in bpg at trial each witness was asked why this statement referred to an investment in bpg when each had allegedly invested in opt neither had a plausible response and we did not find the testimony of either witness credible by making these payments to his friends petitioner testified that he gradually bought out their interests in opt but he presented no documentary_evidence to establish that he ever had an ownership_interest in opt to start with and he presented no documentary_evidence to establish that he acquired additional ownership interests in opt by virtue of the wire transfers he made to his friends petitioner’s friends did not execute any document transferring ownership of their alleged opt interests to him and no one informed the principals of opt if it actually existed that any change in share ownership had occurred although petitioner was supposed to receive monthly and annual payouts from bpg he testified that he received no payment of any kind after date and although he allegedly began bailing his friends out of their failing investments in he asserted that he did not realize that his own investment had become worthless until he drew this inference not from any significant discovery or event but as his accountant explained from the fact that his corres- pondence with mr kristie was less regular and they weren’t as upbeat petitioner testified that mr kristie beginning in date had become angrier and more irrational in their exchanges the record includes several inconclusive emails from late from which petitioner allegedly inferred that his investments in bpg and opt had lost all value petitioner took no action of any kind in an effort to recover on his alleged dollar_figure million investment he knew the identity of several key players in this scheme including mr kristie hmms and two individuals sandip in london and surin in new york petitioner took no legal action against any of these individuals or entities and did not as far as the record reveals even investigate the possibility of doing so and despite his professed belief that his investment had become worth- less he continued to direct payments to friends who had allegedly invested in opt qsc wired dollar_figure to mr vigliotta in date and dollar_figure to mr raciborski in date allegedly to buy out their opt interests on their federal_income_tax return for petitioners reported a long-term_capital_gain of dollar_figure from the sale of the mcdonald’s restaurants against this gain they offset a long-term_capital_loss of dollar_figure on the form_8949 their accountant listed overseas investment in the box captioned description of property stated that petitioners had acquired this investment on date stated that their cost or other basis was dollar_figure and stated that the proceeds of sale were zero neither petitioner nor mr perlson his accountant offered a plausible explanation as to how the claimed cost_basis of dollar_figure was calculated or why date was listed as the acquisition_date mr perlson stated that he had chosen that date arbitrarily to indicate that the loss was long term he stated that he came up with the term overseas investment and listed date as the date of disposition on the basis of a conversation with petitioner the irs selected petitioners’ return for examination during the examination petitioners submitted a spreadsheet showing a basis calculation of dollar_figure for the alleged investment this sum was calculated as follows alleged original investment less payout alleged buyout of friends’ interests in opt wire from mijul to hmms wire from mijul to bpg checks wires from qsc to mr kristie mrs kristie total dollar_figure big_number big_number big_number big_number big_number big_number the irs examination team concluded that petitioner had not substantiated that he had made an investment what his basis in that alleged investment was or that the investment had become worthless during on date irs officer marianne brennan completed form_300 civil penalty approval form recommending the imposition of a penalty under sec_6662 for an underpayment attributable to a substantial_understatement_of_income_tax her supervisor approved this recommendation on date on date the irs mailed petitioners a notice_of_deficiency determining the tax_deficiency and penalty set forth supra p petitioners timely petitioned this court for redetermination opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 petitioners do not contend and could not plausibly contend that they have satisfied the requirements of sec_7491 for shifting the burden_of_proof see rule a accordingly the burden_of_proof for all factual issues remains with them on their return petitioners reported a capital_loss from the disposition of a single overseas investment at trial petitioner testified that this loss was actually attributable to investments in two separate entities bpg and opt peti- tioners contend that this loss was deductible under sec_165 and g as a loss from worthless securities alternatively they contend that it was deductible un- der sec_165 and c as a theft_loss we find no merit in either theory a worthless securities loss sec_165 provides that i f any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset for purposes of sec_165 the term security means a share of stock in a corporation the right to subscribe for or to receive a share of stock in a corporation or a bond or other evidence_of_indebtedness issued by a corporation or governmental entity see sec_165 to be entitled to deduct a loss under sec_165 a taxpayer must carry his burden of proving three distinct facts see rule a first he must establish that he owned a security as defined by sec_165 second he must establish his adjusted_basis in that security see sec_165 110_tc_189 determining that taxpayer had no basis in stock when he introduced no credible_evidence to establish basis third the taxpayer must establish that the security bec ame worthless during the taxable_year for which the deduction is claimed sec_165 worthlessness is a factual question and petitioner has the burden_of_proof to overcome respon- dent’s determination that the stock did not become worthless during the year in question 71_tc_955 we find that petitioner has substantiated none of these facts first he has not shown that he owned a security within the meaning of sec_165 he does not contend that his overseas investment took the form of a bond or other evidence_of_indebtedness see sec_165 and he has not established that pmg or opt actually existed that either was a corporation or that he made an investment that took the form of share s of stock in a corporation see sec_165 second petitioner has not established his basis if any in his investment there is no credible_evidence documentary or otherwise to show that petitioner made in date an initial investment of dollar_figure million in bpg it appears that petitioner or his s_corporations wired a total of dollar_figure to the hmms escrow account mr kristie and or mrs kristie at various times between date and date but there is no credible_evidence to show that these payments were made to acquire shares of corporate stock the dollar_figure wire transfer that mijul directed to bpg in date see supra p may come closer to establishing basis but there is no credible_evidence that this payment was made to acquire corporate stock as opposed to being for example a transfer to bpg as mr kristie’s nominee in no case did bpg furnish petitioner with an acknowledgment that it had received funds from him for investment or that his ownership_interest in bpg had changed nor has petitioner established his basis by virtue of the payments totaling dollar_figure that he or his s_corporations made to his five friends three of whom did not testify these payments were made over eight years in amounts ranging from dollar_figure to dollar_figure there is no evidence that petitioner acquired stock in opt by making these payments to begin with there is no credible_evidence that any of petitioner’s friends actually made any investment in opt at the outset assuming arguendo that they made investments they executed no document s transferring any portion of their ownership_interest s to petitioner and there is no evidence that petitioner or his friends notified the principals of opt assuming it existed that any change in share ownership had occurred the record is devoid of reliable evidence as to why petitioner made these transfers some of the transfers may have been gifts to mr kristie mrs kristie or his friends or the transfers may have been connected with other business endeavors in which they were jointly engaged but there is simply no credible_evidence that the payments were made to acquire shares of corporate stock third petitioner has not carried his burden of proving that his alleged bpg or opt investments became worthless during to establish worthlessness in a particular year the taxpayer must generally point to a fixed and identifiable_event that caused the security to lose all value 23_tc_789 quoting 217_f2d_699 2d cir aff’g a memorandum opinion of this court such an event may include a corporate dissolution or similar occurrence that clearly evidences destruction of both the potential and liquidating values of the stock austin co t c pincite to establish that he has abandoned a security the taxpayer must permanently surrender and relinquish all rights in the security and receive no consideration in exchange sec_1_165-5 income_tax regs this determination is made on the basis of all the facts and circumstances ibid assuming arguendo that petitioner made an investment in bpg or opt he has pointed to no identifiable_event evidencing that his investment became worth- less during see austin co t c pincite he allegedly based his infer- ence to that effect on the pessimistic tone of his communications with mr kristie and on yearend email exchanges with the supposed investment managers but these emails do not refer to any investment that petitioner had made in bpg or opt in any event the most one can deduce from these emails is that an antici- pated payout of some kind was not going to occur petitioner had been expecting but had not received monthly payouts on his alleged bpg investment since date ie during the preceding months he provided at trial no reason to believe that his alleged investment had become worthless during rather than during one of the previous seven years on the other hand he con- tinued to make supposed investments qsc wired dollar_figure to mr vigliotta in date and dollar_figure to mr raciborski in date allegedly to buy out their opt interests these transfers sit uncomfortably with petitioner’s assertion that he viewed his investment as worthless in late by the end of the trial the circumstances surrounding petitioner’s alleged overseas investment were as mysterious as they had appeared on hi sec_2013 tax_return but assuming arguendo that he had made some sort of investment he did not carry his burden of proving that he had purchased a security as defined in sec_165 what his basis was in that security or that the security had become worthless during we find that petitioner claimed a fictitious loss deduction of dollar_figure for because he wished to offset the dollar_figure gain that he was required to report upon his sale of the mcdonald’s restaurants b theft_loss petitioner alternatively contends that his purported investments gave rise to a theft_loss in the case of an individual the code allows a deduction for losses not compensated by insurance or otherwise that arise from fire storm ship- wreck or other_casualty or from theft sec_165 c a ny loss arising from theft shall be treated as sustained during the taxable_year in which the tax- payer discovers such loss sec_165 a theft includes a loss of property caused by swindling false pretenses and any other form of guile 61_tc_354 quoting 43_tc_842 aff’d 540_f2d_448 9th cir see sec_1_165-8 income_tax regs to deduct a theft_loss the taxpayer must establish the occurrence of a theft under the law of the relevant jurisdiction the amount of the loss and the year in which he discovered the loss see eg 46_tc_161 34_tc_688 34_tc_59 mowry v commissioner tcmemo_2018_105 at for the reasons set forth above in connection with the worthless securities loss we conclude that petitioners have not established the fact or the amount of the loss or that was the year in which they discovered the loss nor have petitioners proven that a theft occurred under the law of the rele- vant jurisdiction they contend that under new york law mr kristie perpe- trated a theft by false pretenses when he encouraged petitioner to invest in an apparent ponzi scheme see n y penal law sec dollar_figure mckinney people v luongo n e 2d n y finding that a promoter of a ponzi scheme was guilty of larceny by false promise but petitioner’s overseas investment had an alleged nexus with england as well as new york he has not shown that the wrongdoing that caused his alleged loss was perpetrated by mr kristie or by the london investment managers or that the theft inquiry would be governed by new york or u k law in any event petitioners have not established any facts of the sort normally adduced to demonstrate a theft the record contains only speculative testimony by petitioner which is insufficient to establish that a theft occurred see seaver v commissioner tcmemo_2009_270 98_tcm_493 denying a theft 2though a taxpayer need not demonstrate a criminal conviction see monte- leone v commissioner 34_tc_688 he must prove by a preponder- ance of the evidence that an actual theft occurred see eg enis v commissioner tcmemo_2017_222 at citing 16_tc_163 loss deduction where the taxpayers provided only uncorroborated testimony frankel v commissioner tcmemo_1988_1 54_tcm_1442 denying a theft_loss deduction where the taxpayer could only speculate about which of two persons might have committed the purported theft for all these reasons we find that petitioners are not entitled to any theft_loss deduction for c penalties the code imposes a penalty upon the portion of any underpayment_of_tax attributable to among other things a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return see sec_6662 the understatement_of_tax that respondent determined for and that we have sustained is dollar_figure that amount comfortably exceeds dollar_figure and of the tax roughly dollar_figure required to be shown on petitioners’ return under sec_7491 the commissioner bears the burden of production with respect to the liability of any individual for any penalty see 116_tc_438 respondent has satisfied his burden of pro- duction by showing that petitioners’ understatement_of_tax for exceeds of the tax required to be shown on their return respondent also bears the burden of showing that the penalty was personally approved in writing by the immediate supervisor of the individual making such determination sec_6751 see 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 the record includes a copy of the civil penalty approval form signed by the immediate supervisor of the revenue_agent who examined petitioners’ returns approving imposition of a sec_6662 substantial_understatement_penalty respondent has thus satisfied his burden of production sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs if a taxpayer alleges reliance on the advice of a tax professional he must show that his adviser was competent and that he supplied that person with all necessary and accurate infor- mation see 115_tc_43 aff’d 299_f3d_221 3d cir see also sec_1_6664-4 c income_tax regs petitioners contend they relied in good_faith on mr perlson their account- ant who they claim is a qualified_tax professional in preparing the form_8949 on which the dollar_figure loss deduction was claimed mr perlson relied entirely on oral representations by petitioner by his own admission mr perlson did not know what the alleged investment was or when it had been acquired we question whether a competent tax professional would prepare a return claiming a loss of this magnitude in the absence of any documentary_evidence establishing the facts surrounding the investment indeed mr perlson could not explain how he derived the dollar_figure basis number that he reported on the return in any event it is obvious that petitioners did not supply their accountant with all necessary and accurate information concerning the alleged investment see neonatology assocs p a t c pincite we accordingly sustain respondent’s determination of an accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
